Citation Nr: 0408775	
Decision Date: 04/05/04    Archive Date: 04/16/04

DOCKET NO.  03-13 538	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to an increased evaluation for service-connected 
musculoskeletal reaction, now diagnosed as intervertebral 
disc syndrome, currently evaluated as 20 percent disabling.

ATTORNEY FOR THE BOARD

F. Hoffman, Associate Counsel



INTRODUCTION

The veteran served on active military duty from April 1944 to 
July 1945.  This case comes before the Board of Veterans' 
Appeals (Board) on appeal from a January 2003 rating decision 
of the Department of Veterans Affairs (VA) Regional Office in 
Jackson, Mississippi (RO).

This appeal is remanded to the RO via the Appeals Management 
Center in Washington, DC.


REMAND

Notwithstanding the efforts undertaken to prepare this claim 
for appellate review, the Board finds that a remand is in 
order.  The Board remands this claim to ensure full and 
complete compliance with the enhanced duty to assist 
provisions enacted by the Veterans Claims Assistance Act of 
2000 (VCAA) and for further and complete development of the 
evidence to assist in a thorough evaluation of all material 
facts when issuing a decision on the merits.  See 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002).  

Effective September 26, 2003, VA revised the criteria for 
diagnosing and evaluating diseases and injuries of the spine.  
Compare 38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243 (2002) 
with 68 Fed. Reg. 51454-51458 (2003).  The veteran has not 
been provided the new rating criteria nor has his claim been 
adjudicated with consideration of the revised regulations.

In DeLuca v. Brown, 8 Vet. App. 202 (1995), the United States 
Court of Appeals for Veterans Claims (Court) held that 38 
C.F.R. §§ 4.40, 4.45 (2003) were not subsumed into the 
diagnostic codes under which a veteran's disabilities are 
rated.  Therefore, "functional loss" of a musculoskeletal 
disability must be considered separate from any consideration 
of the veteran's disability under the diagnostic codes.  
DeLuca, 8 Vet. App. at 206.  Functional loss may occur as a 
result of weakness or pain on motion of the affected body 
part.  38 C.F.R. § 4.40.  Factors involved in evaluating, and 
rating, disabilities of the joints include:  weakness; 
fatigability; lack of coordination; restricted or excess 
movement of the joint; or, pain on movement.  38 C.F.R. § 
4.45.  These factors do not specifically relate to muscle or 
nerve injuries independently of each other, but rather, refer 
to overall factors that must be considered when rating the 
veteran's joint injury.  DeLuca, 8 Vet. App. at 206-07.

Accordingly, this case is remanded for the following actions:

1.  The claims file must be reviewed to 
ensure that any additional notification 
and development action required by the 
VCAA is completed.  In particular, the 
notification requirements and development 
procedures set forth at 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 must be fully 
complied with and satisfied.

		2.  The veteran should be requested to 
identify all sources of medical treatment 
received from June 2003 to the present, 
and that he furnish signed authorizations 
for release to VA of private medical 
records in connection with each non-VA 
source he identifies.  Copies of the 
medical records from all sources he 
identifies, not currently of record, 
should then be requested and associated 
with the claims folder.  All efforts to 
obtain these records should be fully 
documented and, for VA records, the VA 
facility should provide a negative 
response if records are not available.

3.  When the above development has been 
completed and any available evidence 
identified by the veteran has been 
obtained, the veteran should be scheduled 
for an examination to determine the 
current severity of his service-connected 
back disorder.  The claims file must be 
made available to and reviewed by the 
examiner.  All pertinent symptomatology 
and findings should be reported in detail.  
Any indicated diagnostic tests and 
studies, including x-rays, should be 
accomplished.  The examiner should review 
the results of any testing prior to 
completion of the report.  The report of 
examination should be comprehensive and 
include a detailed account of all 
manifestations of back pathology found to 
be present.  In particular, the examiner 
should report any functional limitation 
found and range of motion expressed in 
degrees, with standard ranges provided for 
comparison purposes, should be 
accomplished.  The examiner must also 
address whether there is:  ankylosis; 
sciatic neuropathy; Goldthwaite's sign; 
muscle spasm; guarding; abnormal gait; 
abnormal spinal contour or listing of the 
spine; and localized tenderness.  The 
examiner should also render specific 
findings as to whether during the 
examination, there is objective evidence 
of pain on motion, weakness, excess 
fatigability, and/or incoordination 
associated with the veteran's 
service-connected back disorder.  The 
examiner should comment of the veteran's 
symptoms regarding his back disability to 
determine whether or not they are relative 
to the back disability as opposed to any 
nonservice-connected disorders.  The 
report prepared should be typed.

4.  The veteran is hereby notified that 
it is his responsibility to report for 
the examination and to cooperate in the 
development of the claim.  The 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claim.  
38 C.F.R. §§ 3.158, 3.655 (2003).  In the 
event that the veteran does not report 
for the aforementioned examination, 
documentation should be obtained which 
shows that notice scheduling the 
examination was sent to the last known 
address.  It should also be indicated 
whether any notice that was sent was 
returned as undeliverable.

5.  After completing the above action, 
and other development as may be indicated 
by any response received as a consequence 
of the actions taken in the paragraphs 
above, the claim should be readjudicated, 
with consideration of the revised 
regulations.  If the claim remains 
denied, a supplemental statement of the 
case, to include the revised regulations 
and a discussion thereof, should be 
provided to the veteran.  The 
supplemental statement of the case should 
also address whether the veteran's claim 
for an increased rating should be 
submitted to the Chief Benefits Director 
or the Director, VA Compensation and 
Pension Service for assignment of an 
extraschedular rating under the 
provisions of 38 C.F.R. § 3.321(b)(1) 
(2003).  After the veteran has had an 
adequate opportunity to respond, the 
appeal should be returned to the Board 
for appellate review.  

No action is required by the veteran until he receives 
further notice; however, he may present additional evidence 
or argument while the case is in remand status at the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

FINALLY, THE BOARD NOTES THAT THE VETERAN IS 85 YEARS OF AGE.  
Hence, this claim must be afforded expeditious treatment by 
the RO.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 
U.S.C.A. § 5101 (West Supp. 2002) (Historical and Statutory 
Notes); see M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



	                  
_________________________________________________
	JOY A. MCDONALD
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).

